—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Silverman, J.), rendered January 7, 1997, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the trial court erred in discharging two jurors without conducting a sufficiently thorough inquiry to ascertain when the jurors would be available to continue service (see, CPL 270.35). However, the defendant did *648not object to the sufficiency of the court’s inquiry prior to the discharge of the jurors, or request that any further inquiry be made. Under these circumstances, the defendant’s claim is unpreserved for appellate review (see, People v Torres, 80 NY2d 944; People v Ocasio, 258 AD2d 303; People v Correll, 207 AD2d 410; People v Riccardi, 199 AD2d 432). O’Brien, J. P., Joy, Krausman and Goldstein, JJ., concur.